Citation Nr: 1028002	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left foot disability 
(characterized as residuals of fractures of the left second, 
third, and fourth metatarsal joints), currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for bronchitis, status 
post pneumonia, rated as 0 percent disabling prior to May 7, 
2008.  

3.  Entitlement to an increased rating for bronchitis, status 
post pneumonia, rated as 10 percent disabling from May 7, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie


INTRODUCTION

The Veteran served on active military duty from January 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO, in pertinent part, denied 
the issues of entitlement to compensable disability ratings for 
the service-connected left foot disability characterized as 
residuals of fractures of the left second, third, and fourth 
metatarsal joints as well as the service-connected bronchitis 
(status post pneumonia).

Following receipt of notification of the August 2003 
determination, the Veteran perfected a timely appeal with respect 
to the denial of these rating claims.  Thereafter, in July 2006, 
the Board remanded the issues to the RO, via the Appeals 
Management Center (AMC), in Washington, DC for further 
evidentiary development.  By a July 2007 rating action, the AMC 
awarded a compensable evaluation of 10 percent, effective from 
February 2003, for the Veteran's service-connected left foot 
disability.  The AMC then returned the Veteran's claims folder to 
the Board for further appellate review.  This case was remanded 
by the Board for further development in February 2008.  By a 
rating decision in September 2009, the Veteran was awarded a 10 
percent evaluation for bronchitis, status post pneumonia, 
effective May 7, 2008.  

The issue of entitlement to an increased rating for a left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 7, 2008, bronchitis, status post pneumonia was 
manifested by post bronchodilator results Forced Expiratory 
Volume in one second (FEV-1) of 88 percent predicted and 
FEV1/Forced Vital Capacity (FVC) of 85 percent.  

2.  After May 7, 2008, bronchitis, status post pneumonia is 
manifested by FEV-1 of 104 percent of predicted, FEV1/FVC 80 
percent and a Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB))
of 89 percent.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2008, the criteria for a compensable rating 
for bronchitis, status post pneumonia, were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.97, Code 6600 (2009).

2.  From May 7, 2008, the criteria for an evaluation in excess of 
10 percent for bronchitis, status post pneumonia, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.97, Code 6600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
March 2003, July 2006, and April 2008.  His claims were 
readjudicated after each occasion in a supplemental statement of 
the case.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
The Board also finds that the VA examinations were adequate.  The 
examiners reviewed the history, established clinical findings and 
presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

				Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's bronchitis, status post pneumonia is rated under DC 
6600.  
Pursuant to DC 6600, a 100 percent rating is assigned when there 
is evidence of FEV- 1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.  A 60 percent evaluation is warranted when there 
is evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  A 30 percent rating is assigned when there 
is FEV-1 of 56 to 70 percent predicted, or; FEV- 1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 10 
percent rating is assigned when there is evidence of FEV-1 of 71 
to 80 percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).

The Board observes that VA amended the rating schedule concerning 
respiratory conditions, effective October 6, 2006. VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph (d) 
to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs 
are required to evaluate respiratory conditions except in certain 
situations.  If a DLCO(SB) test is not of record, evaluation 
should be based on alternative criteria as long as the examiner 
states why the DLCO(SB) test would not be useful or valid in a 
particular case.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs. Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFTs.  Post-bronchodilator results are to be 
used unless they are poorer than the pre-bronchodilator results, 
then the pre-bronchodilator values should be used for rating 
purposes.  When the results of different PFTs (FEV-1, FVC, etc.) 
are disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used for 
evaluation, and if the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a decreased FEV-
1/FVC ratio should not be assigned.

A review of the regulatory changes which affect the current claim 
reveals that all regulatory changes pertinent to this claim are 
non-substantive in nature, and merely interpret already existing 
law.

Bronchiectasis is evaluated under Diagnostic Code (DC) 6601.  
Under this DC, a 10 percent rating is warranted for symptoms of 
an intermittent productive cough with acute infection requiring a 
course of antibiotics at least twice a year.  A 30 percent rating 
is warranted for incapacitating episodes of infection of two to 
four weeks total duration per year, or; daily productive cough 
with sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic usage 
more than twice a year.  A 60 percent rating is warranted for 
incapacitating episodes of infection of four to six week total 
duration per year, or; near constant findings of cough with 
purulent sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic use almost continuously. 
Incapacitating episodes are defined as episodes requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6601.

Bronchitis, status post pneumonia prior to May 7, 2008

The Veteran has appealed the denial of a rating higher than 0 
percent disabling for bronchitis, status post pneumonia prior to 
May 7, 2008.  To warrant an increased rating for this period of 
time the evidence must show FEV-1 of 71 to 80 percent predicted, 
or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent predicted.  

The evidence shows that in May 2003 the Veteran reported having 
frequent episodes of bronchitis, relatively severe at least twice 
annually since his accident in service.  He related that he last 
episode was two months ago and that he was out of work for a full 
week.  Prior to that, in November 2002, he was out of work for 
only two days.  According to the Veteran, for the past 13 years 
he has had about two episodes every year and might be out one or 
two days with acute bronchitis requiring antibiotics, inhaler 
therapy and various other medications.  Productive cough with 
yellow sputum and some dyspnea on exertion were noted.  
Examination revealed weight loss but no restrictive disease.  
Pulmonary function testing was not completed at that time.  

In the June 2003 VA compensation and pension examination, 
nonproductive cough was noted.  There was some dyspnea when he 
had an exacerbation.  There was no asthma.  It was noted that the 
appellant missed 10-15 days in the past year because of acute 
bronchitis.  Examination revealed no cor pulmonale, RVH, or 
pulmonary hypertension.  Weight was stable and lungs were clear 
to auscultation and percussion on examination.  Examination in 
July 2003 showed pre bronchodilator results of FEV-1 of 82 
percent predicted and FEV1/FVC of 83 percent.  
Post bronchodilator results revealed FEV-1 of 88 percent 
predicted and FEV1/FVC of 85 percent.  

During his May 2006 hearing, the Veteran reported severe cough, 
shortness of breath and headaches.  He reported flare ups about 
twice a year and incapacitating episodes.  The Veteran related 
that he is put out of commission completely for two to four days.  
He denied shortness of breath on a daily basis but bronchial 
flare ups.  

The Veteran was afforded a VA compensation and pension 
examination in December 2006.  During this examination, chronic 
cough on a regular basis with sputum was noted.  There was no 
essential dyspnea on exertion, no wheezing or incapacitation from 
the bronchitis.  It was noted that the Veteran worked full time 
as a construction site supervisor and that he lost no time from 
work because of the episode of bronchitis this year.  Examination 
of the chest with auscultation revealed no evidence of wheezing 
or rales or rhonchi.  The chest was normal to inspection and 
percussion on examination.  Acute recurrent bronchitis with 
residuals and no evidence to suggest that a DLCO indicated was 
diagnosed.  Examination in December 2006 showed pre 
bronchodilator results of FEV-1 of 89 percent predicted and 
FEV1/FVC of 88 percent.  

The Veteran was examined in April 2008.  During this examination, 
a history of recurrent acute bronchitis occurring anywhere from 
one to three times a year was noted.  It was noted that the 
Veteran was treated one time for bronchitis in 2008, twice in 
2007, zero in 2006 and once in 2005.  The Veteran reported 
occasional cough.  There was no significant dyspnea on exertion 
or a history of asthma.  The Veteran reported missing about ten 
days during February to March because of bronchitis.  He related 
that he usually loses up to 10 to 15 days in the normal year 
because of the episodes of bronchitis.  The Veteran worked full 
time.  There was no evidence of rales, rhonchi or wheezes on 
examination.  PFTS were reported as normal.  

The record shows that the Veteran has not met the requirements 
for a rating higher than 0 percent disabling for bronchitis, 
status post pneumonia prior to May 7, 2008.  At most, the 
evidence shows post bronchodilator results of FEV-1 88 percent 
predicted and FEV1/FVC 85 percent.  The Board finds that the 
above does not justify a higher rating.  

The Board also notes that a higher rating is not warranted under 
DC 6601.  To warrant a higher rating under DC 6601 there must be 
a showing of symptoms of an intermittent productive cough with 
acute infection requiring a course of antibiotics at least twice 
a year.  Although it was noted December 2006 that the Veteran 
frequently was treated with decongestants and antibiotics, at 
that time the Veteran related that he was not taking medication 
at that time or since one episode of bronchitis earlier that 
year.  The Board acknowledges that the appellant's bronchitis is 
treated with antibiotics and that it is manifested by a cough.  
However, there is no showing of an intermittent productive cough 
with acute infection requiring a course of antibiotics at least 
twice a year.  	

In sum, although the appellant has reported that his disability 
was more severe than evaluated prior to May 7, 2008, such did not 
approximate the criteria for a rating higher 0 percent disabling.  
The Board notes that the appellant is competent to report that 
his disability was worse than evaluated.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating in 
excess of 0 percent disabling was not for application.  The Board 
has considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
evaluation.  As such, the Board concludes that the preponderance 
of the evidence is against the assignment of a rating higher than 
0 percent disabling for bronchitis, status post pneumonia prior 
to May 7, 2008.

Bronchitis, status post pneumonia from May 7, 2008

The Veteran has appealed the denial of a rating higher than 10 
percent disabling for bronchitis, status post pneumonia from May 
7, 2008.  The current rating contemplates FEV-1 of 71- to 80- 
percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) is 66- to 80-percent predicted.  To warrant an 
increased rating the evidence must show FEV-1 of 56 to 70 percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56 
to 65 percent predicted.  

Here, examination in May 2008 showed pre bronchodilator results 
of FEV-1 of 104 percent and FEV1/FVC of 80 percent.  DLCO was 89 
percent.  There are no other examination results to consider for 
this period of time.  In light of the above, the Veteran has not 
met the requirements for a rating higher than 10 percent 
disabling for bronchitis, status post pneumonia after May 7, 
2008.  As there is no showing of bronchitis manifested by FEV-1 
of 56 to 70 percent predicted, or; FEV- 1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted, the Board 
finds that a higher rating is not warranted.  

The Board also notes that a higher rating is not warranted under 
DC 6601.  To warrant a higher rating under DC 6601 there must be 
a showing of incapacitating episodes of infection of two to four 
weeks total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic usage 
more than twice a year.  There is no showing of such here. 

In sum, although the appellant has reported that his disability 
is more severe than evaluated from May 7, 2008, such does not 
approximate the criteria for a rating higher 10 percent 
disabling.  The Board notes that the appellant is competent to 
report that his disability is worse than evaluated.  However, the 
more probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that a 
rating in excess of 10 percent disabling is not for application.  
The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
evaluation.  As such, the Board concludes that the preponderance 
of the evidence is against the assignment of a rating higher than 
10 percent disabling for bronchitis, status post pneumonia from 
May 7, 2008.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.

The Board lastly finds that the record does not support higher 
evaluations for the disorder during any discrete period involved 
in this appeal, other than as already found by VA in staging the 
ratings for the disorder.


ORDER

A rating higher than 0 percent disabling for bronchitis, status 
post pneumonia prior to May 7, 2008 is denied.  

A rating higher than 10 percent disabling for bronchitis, status 
post pneumonia from May 7, 2008 is denied.  


REMAND

The Veteran has appealed the denial of an increased rating for 
his left foot disability.  This issue has been before the Board 
twice before.  

In the July 2006 remand, the Board asked that the Veteran be 
accorded a VA orthopedic examination to determine the nature and 
extent of his service-connected left foot disability.  On 
examination, the examiner was asked to render specific opinions 
regarding the functional capabilities of the Veteran's left foot 
and to distinguish (to the extent possible) the manifestations of 
the service-connected left foot disability from those of any 
nonservice-connected left foot disorder (such as gout).

In December 2006, the Veteran was accorded a VA examination.  
Significantly, while the examiner discussed the functional 
capabilities of the Veteran's left foot and provided pertinent 
diagnoses of this extremity (including mild pes planus; residuals 
of fractures of the second, third, and fourth metatarsals; and 
gout), the examiner did not distinguish the manifestations of the 
veteran's service-connected left foot disability (which has been 
characterized as residuals of fractures of the left second, 
third, and fourth metatarsal joints) from those of either the 
nonservice-connected mild pes planus or the nonservice-connected 
gout.  It was found that  remand of the Veteran's left foot claim 
was necessary to afford the Veteran an opportunity to undergo a 
current VA orthopedic examination which would provide the 
necessary information.

In the February 2008 remand, the AMC was instructed to schedule 
the Veteran for another VA orthopedic examination to determine 
the nature and extent of the service-connected left foot 
disability characterized as residuals of fractures of the left 
second, third, and fourth metatarsal joints.  It was instructed 
that the claims folder must be made available to the examiner in 
conjunction with the examination and all indicated studies, 
including X-rays, should be conducted.  It was further instructed 
that all pertinent pathology should be noted in the examination 
report.  In addition, the examiner should discuss the extent of 
any incoordination, weakened movement, and excess fatigability on 
use; objective evidence of pain or functional loss due to pain; 
and specific functional impairment due to pain.  Also, the 
examiner should express an opinion as to whether there would be 
additional limits on functional ability on repeated use or during 
any flare-ups.  If feasible, this conclusion should be expressed 
in terms of additional degrees of limitation of motion on 
repeated use or during flare-ups.  If not feasible, the examiner 
should so state and should discuss the reasons for such a 
conclusion.  To the extent possible, the examiner must 
distinguish the manifestations of the veteran's service-connected 
left foot disability (characterized as residuals of fractures of 
the left 2nd, 3rd, & 4th, metatarsal joints) from those of any 
nonservice-connected left foot conditions found on examination. A 
complete rationale should be provided for all opinions expressed.

The Veteran was afforded another VA compensation and pension 
examination in April 2008.  The examination was conducted by the 
same examiner who performed the December 2006 examination.  
During this examination, the VA examiner noted the appellant's 
subjective complaints of pain.  Although the left foot was 
examined and mild pes planus was shown on examination, the 
examiner did not comply with the directives of the February 2008 
remand.  In this regard, the Board notes that although the 
examiner acknowledged the Veteran's subjective complaints of pain 
there is no discussion on objective evidence of pain or 
functional loss due to pain; and specific functional impairment 
due to pain.  Furthermore, the examiner did not address the 
extent of any incoordination, weakened movement, and excess 
fatigability on use.  In sum, the examiner again did not comply 
with the directive of the remand.  

For the reasons set forth above, the Veteran's appeal is once 
again being REMANDED to the RO via the AMC.  (VA will notify the 
veteran if further action is required.)  The Board regrets the 
delay caused by this third remand but finds that the current 
disposition is necessary in light of the fact that the 
instructions set forth in the first and second remands (in July 
2006 and February 2008) were not completed.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (which finds that, as a matter of 
law, a remand by the Board confers on the veteran the right to 
compliance with the remand orders and that a remand by the Board 
imposes upon the Secretary of Veterans Affairs a concomitant duty 
to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected left foot 
disability characterized as residuals of 
fractures of the left second, third, and 
fourth metatarsal joints.  The examination 
preferably should be conducted by a VA 
examiner other than the physician who 
conducted the December 2006 and April 2008 
examinations.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  All indicated studies, 
including X-rays, should be conducted.

All pertinent pathology should be noted in 
the examination report.  In addition, the 
examiner should discuss the extent of any 
incoordination, weakened movement, and excess 
fatigability on use; objective evidence of 
pain or functional loss due to pain; and 
specific functional impairment due to pain.  
Also, the examiner should express an opinion 
as to whether there would be additional 
limits on functional ability on repeated use 
or during any flare-ups.  If feasible, this 
conclusion should be expressed in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups. If not 
feasible, the examiner should so state and 
should discuss the reasons for such a 
conclusion.  To the extent possible, the 
examiner must distinguish the manifestations 
of the veteran's service-connected left foot 
disability (characterized as residuals of 
fractures of the left 2nd, 3rd, & 4th, 
metatarsal joints) from those of any 
nonservice-connected left foot conditions 
found on examination.  A complete rationale 
should be provided for all opinions 
expressed.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 




(CONTINUED ON THE NEXT PAGE)
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


